DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims: 
Claims 1-10 have been cancelled by preliminary amendments. Applicant's election without traverse the following species within claims 11, 13, 14-16, 40-43:
a.    Membrane-forming lipid (1) Phospholipid.
b.    Target protein (1) Bacteriorhodopsin; and
 d.    Mode for the cell free system (2) Batch mode. 
		
		Upon examining carefully the species election for the type cell-free system used in the method is withdrawn. 
 Priority
	Acknowledgement is made for this application which is a divisional application of 12/118,396 now abandoned which claims priority from US provisional 60/928,573 filed on 05/09/2007. 
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/12/2018, 8/16/2019, 02/17/2020, 04/14/2020, and 08/14/2020. 01/08/2021, 04/29/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 encompasses numerous abbreviations. However abbreviations must be written out in their first occurrence. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13-16, 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (WO 2004/094651).
	Lee et al. teach methods of producing hydrophobic proteins on Nanodiscs, which have a discoidal lipid bilayer structure stabilized by membrane scaffold proteins (i.e., nanolipoprotein particles NLP). See in particular pages 57-58]. Lee et al. teach that the target protein which is a hydrophobic protein can be incorporated into the Nanodiscs (NLP) via a cell-free expression system, in which a nucleic acid molecule encoding the hydrophobic polypeptide is provided together with reagents for producing a NLP, thereby allowing the hydrophobic polypeptide to be produced in or introduced into a NLP (last paragraph of page 59). 
	Lee et al. further teach that reagents for producing the NLP include membrane scaffold proteins and an excess of phospholipids as membrane-forming lipid. Furthermore, Lee et al teaches a method for producing a Nanodisc (nanolipoprotein) particle by providing a polynucleotide encoding for the target protein, and translating the polynucleotide to produce the protein via an in vitro cell-free translation system, in the presence of the scaffold protein and the membrane-forming lipid. Lee et al further exemplifies the seven-transmembrane receptor protein bacteriorhodopsin.

	However they teach that the detergent is removed in order to form particles that preserve the phospholipid bilayer architecture and incorporate the target hydrophobic protein of interest.
	Furthermore on page 83 under subtitle 3.6 Summary of Applicants own priority document (US provisional 60/928,579), teaches also uses detergent for membrane protein incorporation. Thus, it is the examiners position that the use of detergent at a specified step and removing the detergent as stated by Lee (see 57 bridging page 58) renders Applicants method to be obvious. 
	Thus, it is the examiners position that the use of detergent at a specified step and removing the detergent as stated by Lee (see 57 bridging page 58) renders Applicants method to be obvious as Lee et al teaches that the detergent is removed in view of forming the particles (NLP) that preserve the phospholipid bilayer architecture. 
	Therefore at the time of the instant disclosure, claims 11, 13-16, 40-43 were prima facie obvious to the person of ordinary skill in the relevant art.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	June 19, 2021